DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action acknowledges the applicant’s preliminary amendment filed on 7/6/2021. Claims 1 and 23-39 are pending in the application. Claims 2-22 are cancelled. Claims 23-39 are new.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 23-26 and 29-39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,940,974. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims recite carton formed of a plurality of panels capable of holding a at least one article and having a handle structure formed from one of the panels to engage one of the articles. The difference of the patent and the present invention is the patent recites additional features and limitations relating to the carton, such as, the article is a bottle having a neck with the first handle opening being aligned with a void disposed between a tapered neck portion of the first bottle and a tapered neck portion of a second adjacent bottle so as to allow a user to grasp the tapered neck portion of the first bottle. It would be obvious to one having ordinary skill in the art to have the bottle be just an article, since it was known in the art that doing so would allow the carton hold a variety of articles.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 23-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and subsequent dependent claims are considered to be indefinite due to the claims including limitations depending on an article that is not
positively claimed. For instance, claim 1 recites the limitation “the first handle opening extending in a longitudinal direction that is substantially parallel to a cylindrical axis of the first article so as to allow a user to grasp the first the first article”. The limitations raises the question of whether the intention is to claim the combination of the carrying handle with the articles, as opposed to whether the intent is to claim the sub combination of the carrying handle only, and since claim 1 line 1 appears to indicate that the sub combination is claimed, this office action presumes that the intention is to claim only the sub combination of the carrying handle, in order to give the claims their broadest reasonable interpretation. Therefore, all references in the claims 1 and 23-38 to any article are considered to be only statements of intended use with regard to the claimed carrying handle.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 23-24, 29 and 36-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FORRER US 2,785,847.
With regards to claim 1, FORRER discloses a carrying handle for a carton which comprises a plurality of carton panels 14/16/30/32/34/38/40, the carrying handle comprising a handle structure (at 18) formed from at least one of the carton panels, the handle structure comprising a tab struck from the at least one of the carton panels, the tab 18 being hingedly connected, by a hinged connection, to the at least one of the carton panels and arranged to fold at least in part about some first article disposed in a corner of the carton, the tab defining at least in part a first handle opening (when 18 is moved) in the at least one of the carton panels, the first handle opening extending in a longitudinal direction that is substantially parallel to a cylindrical axis of some first article so as to allow a user to grasp the first article as well as a portion of the carton disposed adjacent to the first article to carry the carton.

	With regards to claim 23, FORRER discloses the first handle opening (at 18) is aligned with a void disposed between some first article and some second adjacent article so as to allow a user to place their hand about the corner of the carton and to grasp some first article as well as a portion of the carton disposed adjacent to the first article.

	With regards to claim 24, FORRER discloses the hinged connection comprises a first fold line for facilitating folding of the tab about some first article, the first fold line extending in a longitudinal direction that is substantially parallel to the cylindrical axis of some first article.

With regards to claim 29, FORRER discloses a lower edge of the tab 18 is shaped so as to accommodate a portion of some first article in a position in which the tab is folded internally of the carton.

With regards to claim 36, FORRER discloses the at least one of the carton panels is a composite panel formed from two or more panels (shown in Fig. 3) disposed in at least partial overlapping relationship with one another, a first one of the two or more panels comprising the tab and a second one of the two or more panels comprising a cutaway arranged in registry with the tab to allow the tab to pass through the second one of the two or more panels in a folded position.

With regards to claim 37, FORRER discloses the handle structure comprises a second tab struck from the at least one of the carton panels, the second tab being hingedly connected, by a hinged connection, to the at least one of the carton panels and arranged to fold with respect to the at least one of the carton panels to form at least part of the first handle opening

With regards to claim 38, FORRER discloses at least a portion of the handle structure (at 18) is struck from a side wall of the carton.

Claim(s) 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FORRER US 2,785,847.
With regards to claim 39, FORRER discloses a package comprising a carton and a plurality of articles (C), the carton comprising a plurality of carton walls 14/16/30/32/34/38/40 including a top wall, a base wall, a first side wall, a second side wall, a first end wall, and a second end wall, the carton comprising at least one handle structure (at 18) formed from at least one of the carton walls, the at least one handle structure comprising a tab 18 struck from the at least one of the carton walls, the tab being hingedly connected, by a hinged connection, to the at least one of the carton walls and arranged to fold at least in part about a first article disposed in a corner of the carton to form at least a portion of a handle opening, the hinged connection comprising a first fold line for facilitating folding of the tab about the first article, the first fold line extending in a longitudinal direction that is substantially parallel to the cylindrical axis of the first article, the handle opening being aligned with a void disposed between the first article and a second adjacent article so as to allow a user to place their hand about the corner of the carton and to grasp the first article as well as a portion of the carton disposed adjacent to the first article.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 25-26 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over FORRER US 2,785,847 in view of McClure US 4,621,766.
With regards to claims 25 and 26, FORRER discloses the at least one of the carton panels comprises a first one of the carton panels but it does not specifically disclose the handle structure comprises a web panel coupling the tab to a second one of the carton panels, the second one of the carton panels being disposed adjacent to, and at an angle with respect to, the first one of the carton panels; and the second one of the carton panels, to which the web panel couples the tab, is disposed substantially perpendicularly to the first one of the carton panels.
	However, McClure teaches that it was known in the art to have the handle structure (of a carton) comprises a web panel coupling the tab to a second one of the carton panels, the second one of the carton panels being disposed adjacent to, and at an angle with respect to, the first one of the carton panels; and the second one of the carton panels, to which the web panel couples the tab, is disposed substantially perpendicularly to the first one of the carton panels. (Fig. 1 and 3 and Col 3:60-4:5)
	The inventions of FORRER and McClure are both drawn to the field of containers (cartons) that are capable of holding items. Each container includes a handle formed from a panel of the carton. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle structure in FORRER by providing a web panel coupling the tab as taught by McClure for the purposes of relieving stress on the handle.

With regards to claims 34 and 35, McClure further teaches the at least one of the carton panels comprises a first one of the carton panels, the handle structure comprises an extension panel hingedly connected to the tab and formed at least in part from a second one of the carton panels, the second one of the carton panels being disposed adjacent to the first one of the carton panels; and the extension panel is coupled to the second one of the carton panels by a hinged connection. (Figs. 1 and 3 and Col 3:60-4:5)

Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over FORRER US 2,785,847 in view of Mulry US 5,584,430.
With regards to claims 27 and 28, FORRER discloses the claimed invention as stated above but it does not specifically disclose a thumb opening is provided in a third one of the carton panels, the third one of the carton panels being disposed adjacent to the first one of the carton panels; and the thumb opening is defined at least in part by a thumb tab, the thumb tab being either at least partially detachable from, or hingedly connected to, the third one of the carton panels.
However, Mulry teaches that it was known in the art to have a carton have a thumb opening 42 is provided in a third one of the carton panels, the third one of the carton panels being disposed adjacent to the first one of the carton panels; and the thumb opening is defined at least in part by a thumb tab 127, the thumb tab being either at least partially detachable from, or hingedly connected to, the third one of the carton panels.
The inventions of FORRER and Mulry are both drawn to the field of containers (cartons) that are capable of holding items. Each container includes a handle formed from a panel of the carton. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the carton in FORRER by providing a thumb opening and tab as taught by Mulry for the purposes of making  it easier to maneuver the carton.

Claim(s) 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over FORRER US 2,785,847 in view of Schemmel et al. US 2013/0264379 A1.
With regards to claim 30, FORRER discloses the claimed invention (tab) as stated above but it does not specifically disclose a lower edge of the tab is defined at least in part by an aperture, the aperture forming at least part of the first handle opening, the aperture being struck from at least one of the carton panels.
However, Schemmel (Figs. 7-10) teaches that it was known in the art to have a carton having a tab 102 include a lower edge of the tab defined at least in part by an aperture 182, the aperture forming at least part of the first handle opening, the aperture being struck from at least one of the carton panels.
The inventions of FORRER and Schemmel are both drawn to the field of containers (cartons) that are capable of holding items. Each container includes a handle formed from a panel of the carton. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle structure in FORRER by providing an aperture at the lower edge of the tab as taught by Schemmel for the purposes of conforming to the article.

With regards to claim 31, Schemmel further teaches the tab 102 comprises a fold line 167 extending transversely thereacross to allow a lower portion of the tab to fold about a portion of some first article in a position in which the tab is folded internally of the carton.

With regards to claim 32, Schemmel (Fig. 13) further teaches a side edge of the tab is defined at least in part by an aperture 380, the aperture forming at least part of the first handle opening, the aperture being struck from the at least one of the carton panels.

With regards to claim 33, Schemmel further teaches at least a portion of an upper edge of the tab is defined by an aperture (top portion of triangle in Fig. 12), the aperture forming at least part of the handle opening, the at least one of the carton panels being a first one of the carton panels, the aperture being struck at least in part from a second one of the carton panels, the second one of the carton panels being disposed adjacent to the first one of the carton panels, such that the first handle opening is defined in the first one of the carton panels and in the second one of the carton panels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736